Citation Nr: 1507497	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected erectile dysfunction prior to August 1, 2008 and an increased rating greater than 20 percent since August 1, 2008.  

2.  Entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.  

3.  Entitlement to an earlier effective date for the grant of special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In connection with this appeal, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2014; a transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of the November 2014 hearing transcript, the remainder of the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The issue of an increased rating for service-connected erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At a February 2014 informal conference, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issues of entitlement to an earlier effective date for service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to an earlier effective date for service-connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204. 

In February 2014, the Veteran had an informal conference at the RO.  At that conference, a report was signed in which the Veteran agreed to withdraw the issues of entitlement to an earlier effective date for service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ, if an effective date of June 19, 2002, was granted for both.  This was accomplished in an April 2014 rating decision.  Hence, there remained no allegations of errors of fact or law for appellate consideration of these issues, as the Veteran has indicated that he is satisfied with the benefits granted.  Though a hearing was held after the date of the withdraw, there is no harm to the Veteran as he had already withdrawn the appeal and the Board had no jurisdiction to hear the withdrawn appeals.  As the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The appeal pertaining to the issues of entitlement to an earlier effective date for service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ is dismissed.  


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claim of entitlement to an increased rating for erectile dysfunction.  

The Board notes that the most recent VA examination for the Veteran's erectile dysfunction was in January 2013, over two years ago.  At the November 2014 hearing, the Veteran reported difficulty with voiding and painful urination.  The January 2013 VA examiner noted no voiding dysfunction, indicating there may have been worsening of the Veteran's condition.  As such, the Veteran should be scheduled for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Board also notes that the Veteran testified to voiding dysfunction since 2005.  The Veteran also reported treatment for erectile dysfunction since 2002 at a VA facility.  The Board notes that VA treatment records going back to 2002 have not been associated with the claims file.  Thus, on remand, VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system since 2002.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his erectile dysfunction and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his erectile dysfunction and identify all associated manifestations and/or symptoms.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must conduct any indicated evaluations, studies, and tests.  

The examiner should include a description of any treatment associated with the Veteran's erectile dysfunction; the extent, duration, and frequency of this treatment; and the results of the treatment.  

The examiner should indicate whether the Veteran has any voiding dysfunction, as alleged by the Veteran, and indicate whether such is related to his erectile dysfunction.  

The examiner should further identify any other symptoms related to the Veteran's erectile dysfunction and/or penile deformity.  

The examiner should provide a complete rationale for any conclusions reached.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


